 

Exhibit 10.4

 

 

[Date]

 

[Executive’s name]

[Executive’s address]

 

Dear [Executive]:

 

You are presently the [title] of [name of subsidiary, if appropriate, a
subsidiary of] Nash Finch Company, a Delaware corporation.  The Company
considers the establishment and maintenance of a sound and vital management to
be essential to protecting and enhancing the best interests of the Company and
its stockholders.  In this connection, the Company recognizes that, as is the
case with many publicly held corporations, the possibility of a Change in
Control may arise and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its stockholders.

 

Accordingly, the Board has determined that appropriate steps should be taken to
minimize the risk that Company management will depart prior to a Change in
Control, thereby leaving the Company without adequate management personnel
during such a critical period, and that appropriate steps also be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control.  In
particular, the Board believes it important, should Nash Finch Company or its
stockholders receive a proposal of transfer of control, that you be able to
continue your management responsibilities [and assess and advise the Board
whether such proposal would be in the best interests of Nash Finch Company  and
its stockholders and to take other action regarding such proposal as the Board
might determine to be appropriate], without being influenced by the
uncertainties of your own personal situation.

 

The Board recognizes that continuance of your position with the Company involves
a substantial commitment to the Company in terms of your personal life and
professional career and the possibility of foregoing present and future career
opportunities, for which the Company receives substantial benefits.  Therefore,
to induce you to remain in the employ of the Company, this letter agreement,
which has been approved by the Board, sets forth the benefits which the Company
agrees will be provided to you in the event your employment with the Company is
terminated in connection with a Change in Control under the circumstances
described below.

 

 

--------------------------------------------------------------------------------


 

                1.             Definitions.  The following terms will have the
meaning set forth below unless the context clearly requires otherwise.  Terms
defined elsewhere in this Agreement will have the same meaning throughout this
Agreement.

 

                (a)           “Agreement” means this letter agreement as
amended, extended or renewed from time to time in accordance with its terms.

 

                (b)           “Board” means the board of directors of the Parent
Corporation duly qualified and acting at the time in question.

 

                (c)           “Cause” means:  (i) the willful and continued
failure by you to perform substantially your duties with the Company (other than
any such failure resulting from your Disability or incapacity due to bodily
injury or physical or mental illness) after a demand for substantial performance
is delivered to you by the chair of the Board which specifically identifies the
manner in which such executive believes that you have not substantially
performed your duties; or (ii) your conviction (including a plea of nolo
contendere) of willfully engaging in illegal conduct constituting a felony or
gross misdemeanor under federal or state law which is materially and
demonstrably injurious to the Company.  For purposes of this definition, no act,
or failure to act, on your part will be considered “willful” unless done, or
omitted to be done, by you in bad faith and without reasonable belief that your
action or omission was in, or not opposed to, the best interests of the
Company.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board (or a committee hereof) or based upon the
advice of counsel for the Company will be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interests of the
Company.  It is also expressly understood that your attention to matters not
directly related to the business of the Company will not provide a basis for
termination for Cause so long as the Board does not expressly disapprove in
writing of your engagement on such activities either before or within a
reasonable period of time after the Board knew or could reasonably have known
that you engaged in those activities.  Notwithstanding the foregoing, you will
not be deemed to have been terminated for Cause unless and until there has been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of the
conduct set forth above in clause (i) or (ii) of this definition and specifying
the particulars thereof in detail.

 

(d)           “Change in Control” means:  (i) the sale, lease, exchange, or
other transfer of all or substantially all of the assets of the Parent
Corporation (in one transaction or in a series of related transactions) to a
corporation that is not controlled by the Parent Corporation; (ii) the approval
by the stockholders of the Parent Corporation of any plan or proposal for the
liquidation or dissolution of the Parent Corporation; or (iii) a change in
control of a nature that would be required to be reported (assuming such event
has not been “previously reported”) in response to Item 1(a) of the Current
Report on Form 8-K,

 

2

--------------------------------------------------------------------------------


 

as in effect on the date hereof, pursuant to section 13 or 15(d) of the Exchange
Act, whether or not the Parent Corporation is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control will be
deemed to have occurred at such time as:  (A) any Person is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of thirty percent (30%) or more of the combined voting power of
the Parent Corporation’s outstanding securities  ordinarily having the right to
vote at elections of directors, or (B) individuals who constitute the Board on
the date of this Agreement (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date of this Agreement whose election, or nomination
for election, by the Parent Corporation’s stockholders, was approved by a vote
of at least a majority of the directors comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Parent
Corporation in which such person is named as a nominee for director, without
objection to such nomination) will, for purposes of this clause (B), be deemed
to be a member of the Incumbent Board.

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)            “Company” means the Parent Corporation, any Subsidiary and any
Successor.

 

(g)           “Confidential Information” means information which is proprietary
to the Company or proprietary to others and entrusted to the Company, whether or
not trade secrets.  It includes information relating to business plans and to
business as conducted or anticipated to be conducted, and to past or current or
anticipated products or services.  It also includes, without limitation,
information concerning research, development, purchasing, accounting, marketing
and selling.  All information which you have a reasonable basis to consider
confidential is Confidential Information, whether or not originated by you and
without regard to the manner in which you obtain access to that and any other
proprietary information.

 

(h)           “Date of Termination” following a Change in Control (or prior to a
Change in Control if your termination was either a condition of the Change in
Control or was at the request or insistence of any Person (other than the
Company) related to the Change in Control) means:  (i) if your employment is to
be terminated for Disability, thirty (30) calendar days after Notice of
Termination is given (provided that you have not returned to the performance of
your duties on a full-time basis during such thirty (30)-calendar-day period);
(ii) if your employment is to be terminated by the Company for Cause or by you
for Good Reason, the date specified in the Notice of Termination; (iii) if your
employment is to be terminated by the Company for any reason other than Cause,
Disability, death or Retirement, the date specified in the Notice of
Termination, which in no event may be a date earlier than ninety (90) calendar
days after the date on which a Notice of Termination is given, unless an earlier
date has been expressly agreed to by you in writing either in advance of, or
after, receiving such Notice of Termination; or (iv) if your employment is
terminated by reason of death or Retirement, the date of death or

 

3

--------------------------------------------------------------------------------


 

Retirement, respectively.  In the case of termination by the Company of your
employment for Cause, if you have not previously expressly agreed in writing to
the termination, then within thirty (30) calendar days after receipt by you of
the Notice of Termination with respect thereto, you may notify the Company that
a dispute exists concerning the termination, in which event the Date of
Termination will be the date set either by mutual written agreement of the
parties or by the judge or arbitrators in a proceeding as provided in Section 13
of this Agreement.  During the pendency of any such dispute, the Company will
continue to pay you your full compensation and benefits in effect just prior to
the time the Notice of Termination is given and until the dispute is resolved in
accordance with Section 13 of this Agreement.

 

(i)            “Disability” means a disability as defined in the Company’s
long-term disability plan as in effect immediately prior to the Change in
Control or, in the absence of such a plan, means permanent and total disability
as defined in section 22(e)(3) of the Code.

 

(j)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(k)           “Good Reason” means:

 

(i)            an adverse change in your status or position(s) as an executive
of the Company as in effect immediately prior to the Change in Control,
including, without limitation, any adverse change in your status or position(s)
as a result of a material diminution in your duties or responsibilities (other
than, if applicable, any such change directly attributable to the fact that the
Company is no longer publicly owned) or the assignment to you of any duties or
responsibilities which, in your reasonable judgment, are inconsistent with such
status or position(s), or any removal of you from or any failure to reappoint or
reelect you to such position(s) (except in connection with the termination of
your employment for Cause, Disability or Retirement or as a result of your death
or by you other than for Good Reason);

 

(ii)           a reduction by the Company in your rate of total compensation
(including, without limitation, salary and bonuses) (or an adverse change in the
form or timing of the payment thereof) as in effect immediately prior to the
Change in Control;

 

(iii)          the failure by the Company to continue in effect any Plan in
which you (and/or your family) are participating at any time during the ninety
(90)-calendar-day period immediately preceding the Change in Control (or Plans
providing you (and/or your family) with at least substantially similar benefits)
other than as a result of the normal expiration of any such Plan in accordance
with its terms as in effect immediately prior to the ninety (90)-calendar-day
period immediately preceding the time of the Change in Control, or the taking of
any action, or the failure to act, by the Company which would adversely affect
your

 

4

--------------------------------------------------------------------------------


 

 

(and/or your family’s) continued participation in any of such Plans on at least
as favorable a basis to you (and/or your family) as is the case on the date of
the Change in Control or which would materially reduce your (and/or your
family’s) benefits in the future under any of such Plans or deprive you (and/or
your family) of any material benefit enjoyed by you (and/or your family) at the
time of the Change in Control;

 

(iv)          the Company’s requiring you to be based anywhere other than where
your office is located immediately prior to the Change in Control, except for
required travel on the Company’s business, and then only to the extent
substantially consistent with the business travel obligations which you
undertook on behalf of the Company during the ninety (90)-calendar-day period
immediately preceding the Change in Control (without regard to travel related or
in anticipation of the Change in Control);

 

(v)           the failure by the Company to obtain from any Successor the assent
to this Agreement contemplated by Section 6 of this Agreement.

 

(vi)          any purported termination by the Company of your employment which
is not properly effected pursuant to a Notice of Termination and pursuant to any
other requirements of this Agreement, and for purposes of this Agreement, no
such purported termination will be effective; or

 

(vii)         any refusal by the Company to continue to allow you to attend to
matters or engage in activities not directly related to the business of the
Company which, at any time prior to the Change in Control, you were not
expressly prohibited in writing by the Board from attending to or engaging in.

 

Notwithstanding anything in the foregoing to the contrary, your termination of
employment with the Company for any reason other than death, Disability or
Retirement within six (6) calendar months following a Change in Control will be
conclusively deemed to be for Good Reason.

 

(l)            “Highest Monthly Compensation” means one-twelfth (1/12) of the
highest amount of your compensation for any twelve (12) consecutive
calendar-month period during the thirty-six (36) consecutive calendar-month
period prior to the month that includes the Date of Termination.  For purposes
of this definition, “compensation” means the amount reportable by the Company,
for federal income tax purposes, as wages paid to you by the Company, increased
by the amount of contributions made by the Company with respect to you under any
qualified cash or deferred arrangement or cafeteria plan that is not then
includable in your income by reason of the operation of section 402(a)(8) or
section 125 of the Code, and increased further by any other compensation
deferred for any reason, including, without limitation, amounts deferred
(whether vested or nonvested) pursuant to the Company’s Executive Incentive
Bonus and Deferred Compensation Plan.

 

5

--------------------------------------------------------------------------------


 

 

(m)          “Notice of Termination” means a written notice which indicates the
specific termination provision in this Agreement pursuant to which the notice is
given.  Any purported termination by the Company or by you following a Change in
Control (or prior to a Change in Control if your termination was either a
condition of the Change in Control or was at the request or insistence of any
Person (other than the Company) related to the Change in Control) must be
communicated by written Notice of Termination.

 

(n)           “Parent Corporation” means Nash Finch Company and any Successor.

 

(o)           “Person” means and includes any individual, corporation,
partnership, group, association or other “person”, as such term is used in
section 14(d) of the Exchange Act, other than the Parent Corporation, a
wholly-owned subsidiary of the Parent Corporation or any employee benefit
plan(s) sponsored by the Parent Corporation or a wholly-owned subsidiary of the
Parent Corporation.

 

(p)           “Plan” means any compensation plan (such as a stock option,
restricted stock plan or other equity-based plan), or any employee benefit plan
(such as a thrift, pension, profit sharing, medical, dental, disability,
accident, life insurance, relocation, salary continuation, expense
reimbursements, vacation, fringe benefits, office and support staff plan or
policy) or any other plan, program, policy or agreement of the Company intended
to benefit employees (and/or their families) generally, management employees
(and/or their families) as a group or you (and/or your family) in particular
(including, without limitation the Company’s 2000 Stock Incentive Plan, Profit
Sharing Plan, Income Deferral Plan and Executive Incentive Bonus and Deferred
Compensation Plan).

 

(q)           “Retirement” means the day on which you attain the age of
sixty-five (65).

 

(r)            “Subsidiary” means any corporation at least a majority of whose
securities having ordinary voting power for the election of directors is at the
time owned by the Company and/or one (1) or more Subsidiaries.

 

(s)           “Successor” means any Person that succeeds to, or has the
practical ability to control (either immediately or with the passage of time),
the Parent Corporation’s business directly, by merger, consolidation or other
form of business combination, or indirectly, by purchase of the Parent
Corporation’s voting securities, all or substantially all of its assets or
otherwise.

 

2.             Term of Agreement.  This Agreement is effective immediately and
will continue in effect until December 31, 2003; provided, however, that
commencing on January 1, 2003 and each January 1 thereafter, the term of this
Agreement will automatically be extended for one (1) additional year beyond the
expiration date otherwise then in effect, unless at least ninety (90) calendar
days prior to any such January 1, the Company or you has been given notice that
this Agreement will not be extended; and, provided, further, that this Agreement
will continue in effect beyond the

 

6

--------------------------------------------------------------------------------


 

termination date then in effect for a period of twenty-four (24) calendar months
following a Change in Control if a Change in Control has occurred during such
term.

 

3.             Benefits upon a Change in Control Termination.  If your
employment by the Company is terminated for any reason other than death, Cause,
Disability or Retirement, or if you terminate your employment by the Company for
Good Reason either within:  (a) twenty-four (24) calendar months following a
Change in Control; or (b) prior to a Change in Control if your termination was
either a condition of the Change in Control or was at the request or insistence
of a Person (other than the Company) related to the Change in Control, then:

 

(i)            Cash Payment.  Within five (5) business days following the Date
of Termination, the Company will make a lump-sum cash payment to you in an
amount equal to the product of (A) your Highest Monthly Compensation multiplied
by (B) the lesser of (I) the number of full or partial calendar months remaining
until your Retirement or (II) twenty-four (24).

 

(ii)           Welfare Plans.  The Company will maintain in full force and
effect, for the continued benefit of you and your dependents for a period
terminating on the earliest of (A) twenty-four (24) calendar months after the
Date of Termination or (B) your Retirement, all insured and self-insured
employee welfare benefit Plans (including, without limitation, health, life,
dental and disability plans) in which you were entitled to participate at any
time during the ninety (90)-calendar-day period immediately preceding the Change
in Control, provided that your continued participation is possible under the
general terms and provisions of such Plans and any applicable funding media and
without regard to any discretionary amendments to such Plans by the Company
following the Change in Control (or prior to the Change in Control if amended as
a condition or at the request or insistence of a Person (other than the Company)
related to the Change in Control) and provided that you continue to pay an
amount equal to your regular contribution under such Plans for such
participation (based upon your level of benefits and employment status most
favorable to you at any time during the ninety (90)-calendar-day period
immediately preceding the Change in Control).  If the twenty-four
(24)-month-period ends before you have reached Retirement and you have not
previously received or are not then receiving equivalent benefits from a new
employer (including coverage for any pre-existing conditions), the Company will
arrange, at its sole cost and expense, to enable you to covert your and your
dependents’ coverage under such plans to individual policies or programs under
the same terms as executives of the Company may apply for such conversions.  In
the event that you or your dependents’ participation in any such Plan is barred,
the Company, at its sole cost and expense, will arrange to have issued for the
benefit of you and your dependents individual policies of insurance providing
benefits substantially similar (on a federal, state and local income and
employment after-tax basis) to those which you otherwise would have been
entitled to receive under such Plans pursuant to this clause (ii) or, if such

 

7

--------------------------------------------------------------------------------


 

insurance is not available at a reasonable cost to the Company, the Company will
otherwise provide you and your dependents equivalent benefits (on a federal,
state and local income and employment after-tax basis). You will not be required
to pay any premiums or other charges in an amount greater than that which you
would have paid in order to participate in such Plans.

 

(iii)          Limitation on Payments and Benefits. Notwithstanding anything in
this Agreement to the contrary, if any of the payments or benefits to be made or
provided in connection with this Agreement, together with any other payments or
benefits which you have the right to receive from the Company or any corporation
which is a member of an “affiliated group” (as defined in section 1504(a) of the
Code without regard to section 1504(b) of the Code) of which the Company is a
member, constitute an “excess parachute payment” (as defined in section 280G(b)
of the Code), the payments or benefits to be made or provided in connection with
this Agreement will be reduced to the extent necessary to prevent any portion of
such payments or benefits from becoming subject to the excise tax imposed under
section 4999 of the Code.  The determination as to whether any such decrease in
the payments or benefits to be made or provided in connection with this
Agreement is necessary must be made in good faith by legal counsel or a
certified public accountant selected by you and reasonably acceptable to the
Company, and such determination will be conclusive and binding upon you and the
Company.  In the event that such a reduction is necessary, you will have the
right to designate the particular payments or benefits that are to be reduced or
eliminated so that no portion of the payments or benefits to be made or provided
to you in connection with this Agreement will be excess parachute payments
subject to the excise tax under Code section 4999.  The Company will pay or
reimburse you on demand for the reasonable fees, costs and expenses of the
counsel or accountant selected to make the determinations under the clause
(iii).

 

4.             Indemnification.   Following a Change in Control, the Company
will indemnify and advance expenses to you to the full extent permitted by law
and the Company’s certificate of incorporation and bylaws for damages, costs and
expenses (including, without limitation, judgments, fines, penalties,
settlements and reasonable fees and expenses of your counsel) incurred in
connection with all matters, events and transactions relating to your service to
or status with the Company or any other corporation, employee benefit plan or
other entity with whom you served at the request of the Company.

 

5.             Confidentiality.   You will not use, other than in connection
with your employment with the Company, or disclose any Confidential Information
to any person not employed by the Company or not authorized by the Company to
receive such Confidential Information, without the prior written consent of the
Company; and you will use reasonable and prudent care to safeguard and protect
and prevent the unauthorized disclosure of Confidential Information.  Nothing in
this Agreement will prevent you from using, disclosing or authorizing the
disclosure of any Confidential Information:  (a) which

 

8

--------------------------------------------------------------------------------


 

is or hereafter becomes part of the public domain or otherwise becomes generally
available to the public through no fault of yours; (b) to the extent and upon
the terms and conditions that the Company may have previously made the
Confidential Information available to certain persons; or (c) to the extent that
you are required to disclose such Confidential Information by law or judicial or
administrative process.

 

6.             Successors.  The Company will seek to have any Successor, by
agreement in form and substance satisfactory to you, assent to the fulfillment
by the Company of the Company’s obligations under this Agreement.  Failure of
the Company to obtain such assent at least three (3) business days prior to the
time a Person becomes a Successor (or where the Company does not have at least
three (3) business days’ advance notice that a Person may become a Successor,
within one (1) business day after having notice that such Person may become or
has become a Successor) will constitute Good Reason for termination by you of
your employment.

 

7.             Fees and Expenses.   The Company, upon demand, will pay or
reimburse you for all reasonable legal fees, court costs, experts’ fees and
related costs and expenses incurred by you in connection with any actual,
threatened or contemplated litigation or legal, administrative, arbitration or
other proceeding relating to this Agreement to which you are or reasonably
expect to become a party, whether or not initiated by you, including, without
limitation:  (a) all such fees and expenses, if any, incurred in contesting or
disputing any such termination; or (b) your seeking to obtain or enforce any
right or benefit provided by this Agreement; provided, however, you will be
required to repay (without interest) any such amounts to the Company to the
extent that a court issues a final and non-appealable order setting forth the
determination that the position taken by you was frivolous or advanced by you in
bad faith.

 

8.             Binding Agreement.  This Agreement inures to the benefit of, and
is enforceable by, you, your personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If you
die while any amount would still be payable to you under this Agreement if you
had continued to live, all such amounts, unless otherwise provided in this
Agreement, will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.

 

9.             No Mitigation.  You will not be required to mitigate the amount
of any payments or benefits the Company becomes obligated to make or provide to
you in connection with this Agreement by seeking other employment or otherwise. 
The payments or benefits to be made or provided to you in connection with this
Agreement may not be reduced, offset or subject to recovery by the Company by
any payments or benefits you may receive from other employment or otherwise.

 

10.           No Setoff.  The Company will have no right to setoff payments or
benefits owed to you under this Agreement against amounts owed or claimed to be
owed by you to the Company under this Agreement or otherwise.

 

9

--------------------------------------------------------------------------------


 

11.           Taxes.  All payments and benefits to be made or provided to you in
connection with this Agreement will be subject to required withholding of
federal, state and local income, excise and employment-related taxes.

 

12.           Notices.  For the purposes of this Agreement, notices and all
other communications provided for in, or required under, this Agreement must be
in writing and will be deemed to have been duly given when personally delivered
or when mailed by United States registered or certified mail, return receipt
requested, postage prepaid and addressed to each party’s respective address set
forth on the first page of this Agreement (provided that all notices to the
Company must be directed to the attention of the chair of the Board), or to such
other address as either party may have furnished to the other in writing in
accordance with these provisions, except that notice of change of address will
be effective only upon receipt.

 

13.           Disputes.  Any dispute, controversy or claim for damages rising
under or in connection with this Agreement may, in your sole discretion, be
settled exclusively by such judicial remedies that you may seek to pursue or by
arbitration in Minneapolis, Minnesota by three (3) arbitrators in accordance
with the rules of the American Arbitration Association then in effect.  Judgment
may be entered on the arbitrators’ award in any court having jurisdiction.  The
Company will be entitled to seek an injunction or restraining order in a court
of competent jurisdiction (within or without the State of Minnesota) to enforce
the provisions of Section 5 of this Agreement.

 

14.           Jurisdiction.  Except as specifically provided otherwise in  this
Agreement, the parties agree that any action or proceeding arising under or in
connection with this Agreement must be brought in a court of competent
jurisdiction in the State of Minnesota, and hereby consent to the exclusive
jurisdiction of said courts for this purpose and agree not to assert that such
courts are an inconvenient forum.

 

15.           Related Agreements.  To the extent that any provision of any other
Plan or agreement between the Company and you shall limit, qualify or be
inconsistent with any provision of this Agreement, then for purposes of this
Agreement, while such other Plan or agreement remains in force, the provision of
this Agreement will control and such provision of such other Plan or agreement
will be deemed to have been superseded, and to be of no force or effect, as if
such other agreement had been formally amended to the extent necessary to
accomplish such purpose.  Nothing in this Agreement prevents or limits your
continuing or future participation in any Plan provided by the Company and for
which you may qualify, and nothing in this Agreement limits or otherwise affects
the rights you may have under any Plans or other agreements with the Company. 
Amounts which are vested benefits or which you are otherwise entitled to receive
under any Plan or other agreement with the Company at or subsequent to the Date
of Termination will be payable in accordance with such Plan or other agreement.

 

10

--------------------------------------------------------------------------------


 

16.           No Employment or Service Contract.  Nothing in this Agreement is
intended to provide you with any right to continue in the employ of the Company
for any period of specific duration or interfere with or otherwise restrict in
any way your rights or the rights of the Company, which rights are hereby
expressly reserved by each, to terminate your employment at any time for any
reason or no reason whatsoever, with or without cause.

 

17.           Change of Subsidiary Status.   In the event that, prior to a
Change in Control:  (a) a Subsidiary is sold, merged, transferred or in any
other manner or for any other reason ceases to be a Subsidiary; (b) your primary
employment duties are with the Subsidiary at the time of the occurrence of such
event; and (c) you do not, in conjunction therewith, transfer employment
directly to the Company or another Subsidiary, then this Agreement will become
null and void.

 

18.           Survival.  The respective obligations of, and benefits afforded
to, the Company and you which by their express terms or clear intent survive
termination of your employment with the Company or termination of this
Agreement, as the case may be, including, without limitation, the provisions of
Sections 3, 4, 5, 6, 7, 10, 11, 12 and 13 of this Agreement, will survive
termination of your employment with the Company or termination of this
Agreement, as the case may be, and will remain in full force and effect
according to their terms.

 

19.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in a writing signed by you and the chair of the Board.  No waiver by any party
to this Agreement at any time of any breach by another party to this Agreement
of, or of compliance with, any condition or provision of this Agreement to be
performed by such party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter to this Agreement have been made by any party
which are not expressly set forth in this Agreement.

 

This Agreement and the legal relations among the parties as to all matters,
including, without limitation, matters of validity, interpretation,
construction, performance and remedies, will be governed by and construed
exclusively in accordance with the internal laws of the State of Minnesota
(without regard to the conflict of laws provisions of any jurisdiction), except
to the extent that the provisions of the corporate law of Delaware may apply to
the internal affairs of the Company.  Headings are for purposes of convenience
only and do not constitute a part of this Agreement.  The parties to this
Agreement agree to perform, or cause to be performed, such further acts and
deeds and to execute and deliver, or cause to be executed and delivered, such
additional or supplemental documents or instruments as may be reasonably
required by the other party to carry into effect the intent and purpose of this
Agreement.  The invalidity or unenforceability of all or any part of any
provision of this Agreement will not affect the validity or enforceability of
the remainder of such provision or of any other provision of

 

11

--------------------------------------------------------------------------------


 

this Agreement, which will remain in full force and effect.  This Agreement may
be executed in several counterparts, each of which will be deemed to be an
original, but all of which together will constitute one and the same instrument.

 

If this letter correctly sets forth our agreement on the subject matter
discussed above, kindly sign and return to the Company the enclosed copy of this
letter which will then constitute our agreement on this subject.

 

Sincerely,

 

 

 

 

 

 

 

 

 

NASH FINCH COMPANY

 

[NAME OF SUBSIDIARY,

 

 

 

 

IF APPLICABLE]

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agreed to this        day of

 

 

 

 

 

 

                                  , 20        .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Executive’s Name]

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------